Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                           June 2, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 53014-7-II

                          Respondent,

        v.

 TOMMIE BERNARD TUCKER,                                       UNPUBLISHED OPINION

                          Appellant.


       GLASGOW, J.—Tommie Tucker appeals his sentence for unlawful possession of a stolen

vehicle. Tucker argues that the trial court impermissibly denied his request for a prison-based Drug

Offender Sentencing Alternative (DOSA), RCW 9.94A.660, on the basis of his age. Tucker also

argues that the trial court erred by imposing collection costs and interest on nonrestitution legal

financial obligations. Tucker raises other arguments for reversal in a statement of additional

grounds (SAG).

       We hold that the trial court did not err by denying Tucker’s DOSA request. The DOSA

denial was proper because Tucker had unsuccessfully participated in several substance abuse

treatment programs in the past, and the trial court determined that he did not show accountability

for his substance abuse issues. We affirm Tucker’s conviction and the trial court’s denial of DOSA,

but remand to the trial court to strike collection costs and nonrestitution interest from Tucker’s

judgment and sentence. None of the arguments in Tucker’s SAG merits reversal of his conviction.
No. 53014-7-II


                                              FACTS

       A Tacoma police officer found Tucker sleeping in a stolen car. Tucker was convicted at a

bench trial of unlawful possession of a stolen vehicle. Tucker requested a prison-based DOSA.

       Although Tucker was eligible for a DOSA, the State opposed his request, arguing that

Tucker had been ordered to treatment four times already, that he failed to take responsibility for

his actions or substance abuse issues, and that his possession of a stolen vehicle was not related to

his substance abuse issues.

       Tucker acknowledged that he had struggled with substance abuse for years, and he had

been unsuccessful in some treatment programs. But he argued that he had never been given the

opportunity to participate in a DOSA or another long-term program. Tucker argued that his

numerous past drug convictions showed how much he needed the DOSA. Counsel also

emphasized that, at nearly 50 years old, receiving a DOSA was crucial for Tucker because “[a]s

we get older, we become more vulnerable.” 4 Verbatim Report of Proceedings (VRP) (Dec. 21,

2018) at 113.

       The trial court denied Tucker’s request and sentenced him to 43 months in prison, the low

end of the standard range.

       Tucker then asked to address the court again. Tucker again acknowledged that he had

completed treatment classes and received at least one certificate from a treatment program, but

continued to struggle with addiction.

       The judge then asked Tucker, “How old are you?” Id. at 116. Tucker said he was almost

50 years old. Tucker again expressed frustration and disappointment at the decision to deny the

DOSA, and the judge responded:


                                                 2
No. 53014-7-II


       Mr. Tucker . . . you’re 50-some years old, and it’s your life, and any time you want
       to stop using, you can stop using. And at least for the next 24 months, you won’t
       be using, unless somebody got it inside . . . And that’s up to you. But at some point,
       Mr. Tucker, you know what, you can take this off of me right now and you assume
       responsibility for your life . . . at 50 years old . . . you’re not some spring chicken.
Id. at 116-17.

       At sentencing, the trial court also found Tucker indigent and waived discretionary legal

financial obligations. Tucker’s judgment and sentence contained boilerplate language requiring

him to pay the cost of collecting unpaid legal financial obligations and imposing interest on these

obligations.

       Tucker appeals, arguing that the trial court impermissibly denied the DOSA based on his

age. He also appeals the judgment and sentence provisions imposing collection costs and interest

on nonrestitution legal financial obligations. Tucker raised additional arguments for reversal in a

SAG.

                                            ANALYSIS

                                             I. DOSA

A.     General Background on DOSAs

       Under RCW 9.94A.505(2)(a)(i), a trial court is ordinarily expected to impose a standard

range sentence, but under certain circumstances, “the court may deviate from the standard range.”

State v. Yancey, 193 Wash. 2d 26, 30, 434 P.3d 518 (2019). A DOSA is one alternative to standard

range sentencing that “give[s] eligible nonviolent drug offenders a reduced sentence, treatment,

and increased supervision in an attempt to help them recover from their addictions.” State v.

Grayson, 154 Wash. 2d 333, 337, 111 P.3d 1183 (2005); see RCW 9.94A.660. Under RCW

9.94A.660(3), a DOSA may be prison-based or residential. In a prison-based DOSA, defendant


                                                  3
No. 53014-7-II


receives a sentence “equal to the midpoint of the standard sentencing range, with half the period

spent in incarceration and the other half spent in a substance abuse treatment program and

community custody.” State v. Williams, 149 Wash. 2d 143, 145, 65 P.3d 1214 (2003).

       Defendants are not entitled to receive DOSAs, but they may “ask the trial court to consider

such a sentence and to have the alternative actually considered.” Grayson, 154 Wash. 2d at 342. If a

person is eligible for a DOSA, the trial court decides if the DOSA is appropriate. State v. Hender,

180 Wash. App. 895, 900, 324 P.3d 780 (2014). If a judge denies a DOSA and imposes a standard

range sentence, that decision is usually unreviewable. State v. Bramme, 115 Wash. App. 844, 850,

64 P.3d 60 (2003). But a defendant may appeal a DOSA denial “if the trial court refused to exercise

discretion at all or relied on an impermissible basis in making the decision.” State v. Lemke, 7 Wn.

App. 2d 23, 27, 434 P.3d 551 (2018).

B.     Trial Court’s Denial of Tucker’s DOSA Request

       Tucker argues that the trial court unconstitutionally denied his request for a DOSA because

of his age. Tucker contends that even if a permissible, independent basis existed for denying the

DOSA, the trial court erred by relying at least in part on age, an impermissible basis. We disagree.

       In deciding whether to grant a DOSA, the trial court may properly consider the defendant’s

criminal history, whether the defendant would benefit from substance abuse treatment, and

whether the DOSA would serve both the defendant and the community. State v. Jones, 171 Wn.

App. 52, 55-56, 286 P.3d 83 (2012). A trial court may “consider the type or circumstances of the

crime” at issue. State v. Van Noy, 3 Wash. App. 2d 494, 499, 416 P.3d 751 (2018). A defendant’s

refusal to take responsibility for their actions or substance abuse may also support denying a




                                                 4
No. 53014-7-II


DOSA. Hender, 180 Wash. App. at 897, 902. Likewise, a defendant’s prior failure to complete drug

court may justify denying a DOSA. State v. Smith, 118 Wash. App. 288, 293, 75 P.3d 986 (2003).

       Washington courts have reversed DOSA denials where the trial court categorically refused

to exercise discretion or relied on impermissible factors. In Grayson, a trial court erred by

categorically refusing to consider a DOSA request when it stated there was no funding for the

program. 154 Wash. 2d at 337, 342. Even when the prosecutor asked if any other reason supported

its denial, the trial court offered no other reason. Id. at 337. In Lemke, a trial court’s DOSA denial

relied impermissibly on personal animus when the trial court called the defendant “an addict . . . a

liar and thief” and denied the DOSA because he was “‘just a criminal.’” 7 Wash. App. 2d at 26-27.

       In contrast, a DOSA denial was proper where the trial court determined that the defendant

“refus[ed] to be responsible for his conduct,” because “a user [who] does not take responsibility

for his behavior . . . is not likely to be receptive to chang[ing] . . . the behavior.” Hender, 180 Wn.

App. at 902. And in Smith, the court explained it was appropriate to consider whether a DOSA

candidate “successfully complete[d] drug court,” because this would help predict “whether that

candidate and the community likely will benefit from a DOSA.” 118 Wash. App. at 293.

       Here, the State emphasized the fact that Tucker had been ordered to participate in substance

abuse treatment programs at least three times before. The trial court denied Tucker’s DOSA

request because it determined that Tucker had past opportunities for treatment that he did not

successfully complete and he did not appear ready to take responsibility for his substance abuse

issues. The trial court did not mention Tucker’s age until after issuing the DOSA ruling.

       Unlike in Grayson, the trial court here did not categorically refuse to consider Tucker’s

DOSA request. 154 Wash. 2d at 342. This case also does not resemble Lemke, in which the judge


                                                  5
No. 53014-7-II


denied the defendant’s DOSA request based on clear personal animus toward the defendant. 7 Wn.

App. 2d at 26-27. Here, the trial court mentioned Tucker’s age only after making its DOSA ruling

and in the context of a broader discussion about Tucker’s failure to take responsibility for his

substance abuse issues over the course of many years. Much like the trial court in Smith, the trial

court in this case properly considered the fact that Tucker had unsuccessfully participated in

treatment programs at least three times before and still needed to “assume responsibility for [his]

life.” 4 VRP (Dec. 21, 2018) at 17; 118 Wash. App. at 293.

       We hold that the trial court did not err by denying Tucker’s DOSA request.

                                II. LEGAL FINANCIAL OBLIGATIONS

A.     Collection Costs

       Tucker argues that the trial court erred by imposing collection costs because he was

indigent and the “costs of collection are discretionary and therefore prohibited by RCW

10.01.160(3), as well as the clear holding of Ramirez.” Br. of Appellant at 15; see also State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018). We strike these collection costs instead because

they are inconsistent with the trial court’s ruling that it did not intend to impose nonmandatory

financial obligations.

       The authority to impose collection fees in the judgment and sentence is a matter of superior

court discretion under RCW 36.18.190. That statute states, “The superior court may, at sentencing

or at any time within ten years, assess as court costs the moneys paid . . . to collection agencies or

for collection services.” RCW 36.18.190 (emphasis added). The parties do not dispute that

collection costs are discretionary.




                                                  6
No. 53014-7-II


       Here, the trial court explicitly stated, “I’m going to waive all the legal/financial obligations,

[and] find that you’re indigent since you’ve been incarcerated, other than the [mandatory] crime

victim penalty assessment, and find that you’ve given a DNA sample before.” 4 VRP (Dec. 21,

2018) at 114. Following a fill-in-the-blank section of the judgment and sentence stating, “The

following extraordinary circumstances exist that make payment of nonmandatory legal financial

obligations inappropriate,” the trial court noted by hand, “Defendant Indigent.” Clerk’s Papers

(CP) at 26. Thus, the trial court explicitly concluded that Tucker’s indigency led it to waive

discretionary financial obligations. Perhaps inadvertently, the trial court failed to strike later

boilerplate language in the judgment and sentence imposing discretionary collection costs.

       Given the trial court’s express statements orally and in writing in the judgment and

sentence that it did not intend to impose any nonmandatory financial obligations, we strike the

boilerplate language imposing nonmandatory collection costs.

B.     Nonrestitution Interest

       Tucker argues that his judgment and sentence improperly included a boilerplate provision

making him responsible for interest on all legal financial obligations, without any exemption. We

agree and strike this provision because RCW 10.82.090(1) prohibits interest on nonrestitution legal

financial obligations.

       Under RCW 10.82.090(1), financial obligations other than restitution do not accrue any

interest. But Tucker’s judgment and sentence reads: “The financial obligations imposed in this

judgment shall bear interest from the date of the judgment until payment in full, at the rate

applicable to civil judgments. RCW l0.82.090.” CP at 28. The judgment and sentence thus did not




                                                  7
No. 53014-7-II


comply with RCW 10.82.090(1). We strike the boilerplate provision imposing nonrestitution

interest.

                            III. STATEMENT OF ADDITIONAL GROUNDS

        Tucker’s SAG raises a number of additional claims that he argues require reversal of his

conviction. None of these claims merits reversal.

A.      Matters Outside the Record

        Tucker first argues that his attorney was constitutionally ineffective because he failed to

appear for half of his court dates. Under State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251

(1995), “[i]f a defendant wishes to raise issues on appeal that require evidence or facts not in the

existing trial record, the appropriate means of doing so is through a personal restraint petition.”

There is no evidence in this record suggesting that Tucker’s counsel failed to appear for any of his

court dates. Therefore, we do not further consider this argument.

        Tucker also argues that his attorney was constitutionally ineffective because he “had stand-

ins come bring documents for continuances with his signature that [Tucker] never signed in court,”

which Tucker argues was “fraudulent.” SAG at 1. There is nothing in this record showing who

signed any continuance documents, let alone that Tucker was asked to sign any document in a

fraudulent manner. Again, we do not further consider this argument.

B.      Claims We Do Not Consider Under RAP 10.10(c)

        Tucker argues that his attorney was constitutionally ineffective because he did not show

Tucker his discovery until the day of trial. Under RAP 10.10(c), an appellant who files a SAG

must “inform the court of the nature and occurrence of alleged errors.”




                                                 8
No. 53014-7-II


        Tucker never explains how this alleged error impacted his trial. Tucker has not informed

the court of the nature and occurrence of any error with regard to discovery, and we do not further

consider this argument.

        Tucker also argues that the court erred by denying his request to admit “evidence [he]

wanted to use for [his] defense, and [that his] counsel didn’t fight the argument.” SAG at 2. But

Tucker does not specify what evidence he should have been permitted to present in his defense,

nor does he explain how he was harmed by the inability to do so. Because Tucker has not informed

the court of the nature and occurrence of this alleged error, we do not further consider this

argument.

C.      Other Arguments

        1.      Ineffective assistance of counsel

        Tucker’s remaining ineffective assistance of counsel claims do not merit reversal because

he has not shown that his trial counsel’s performance was deficient.

        The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee effective assistance of counsel. See Strickland v. Washington,

466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Grier, 171 Wash. 2d 17, 32,

246 P.3d 1260 (2011). To prevail, Tucker must show both that his counsel’s performance was

deficient, and that counsel’s performance prejudiced him. Grier, 171 Wash. 2d at 32-33. A failure to

prove either prong ends our inquiry. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996).

        We presume reasonableness and apply “exceptional deference” when “evaluating

counsel’s strategic decisions,” and “[i]f trial counsel’s conduct can be characterized as legitimate

trial strategy or tactics, it cannot serve as a basis for a claim [of] ineffective assistance.” State v.


                                                    9
No. 53014-7-II


McNeal, 145 Wash. 2d 352, 362, 37 P.3d 280 (2002). A petitioner must prove that “counsel’s

performance fell below an objective standard of reasonableness in light of all the circumstances.”

In re Pers. Restraint of Lui, 188 Wash. 2d 525, 538, 397 P.3d 90 (2017). To prove prejudice, a

petitioner must show that, but for counsel’s deficient performance, “there is a reasonable

probability that the result of the proceeding would have been different.” Id.

        Tucker argues that his attorney was ineffective because he did not file two motions that

Tucker had written himself. Tucker sent the motions to the court, and they were filed but not

granted. The trial court explained to Tucker that his attorney was reasonable in not filing them for

Tucker because the motions had no reasonable basis in the law, and it was improper for an attorney

to file frivolous motions. “Counsel’s performance is not deficient for failing to file frivolous

motions.” State v. Kirwin, 137 Wash. App. 387, 394, 153 P.3d 883 (2007). Tucker’s attorney

properly decided not to file Tucker’s motions, and this ineffective assistance of counsel claim fails.

        Tucker argues that his attorney was ineffective because he “never objected to anything

[the] prosecutor said.” SAG at 1. Tucker’s attorney objected at least once. And with regard to

objections he did not make, the decision whether or not to object is a “classic example of trial

tactics.” State v. Madison, 53 Wash. App. 754, 763, 770 P.2d 662 (1989). Tucker has not shown that

his attorney’s failure to object was deficient, and this claim also fails.

        2.      Trial court’s failure to consider lesser included offense

        Tucker argues that the trial court erred by declining to consider the lesser included offense

of possession of stolen property. Possession of stolen property in both the first and second degree

(RCW 9A.56.150 and RCW 9A.56.160) is inapplicable to stolen vehicles. A lesser included

offense for possession of stolen property would therefore have been inappropriate. The trial court


                                                  10
No. 53014-7-II


also correctly determined that taking a motor vehicle without permission in the second degree was

not a lesser included offense of unlawful possession of a motor vehicle.

       3.      Trial court’s denial of Tucker’s request to represent himself

       Tucker argues that the trial court erred by denying his request to represent himself.

“Criminal defendants have an explicit right to self-representation under the Washington

Constitution and an implicit right under the Sixth Amendment to the United States Constitution.”

WASH. CONST. art. I, § 22. State v. Madsen, 168 Wash. 2d 496, 503, 229 P.3d 714 (2010). Appellate

courts review the denial of a defendant’s request to proceed pro se for abuse of discretion. Madsen,
168 Wash. 2d at 503.

       A defendant’s request for self-representation must be “voluntary, knowing, and

intelligent.” Id. at 504. “The court should also engage in a colloquy to ensure the defendant

understands the risks and consequences of self-representation.” State v. Thompson, 169 Wash. App.
436, 465, 290 P.3d 996 (2012).

       Tucker argues that the trial court improperly denied his request to proceed pro se, but the

record suggests that Tucker himself withdrew his request. To the extent the trial court denied

Tucker’s request to proceed pro se, the trial court properly exercised its discretion because it found

on the record that Tucker did not understand the risks of proceeding pro se. See id. The trial court

did not violate Tucker’s right to self-representation.

       4.      Trial court’s denial of Tucker’s pro se motions

       Tucker argues that the trial court erred by failing to consider or grant his pro se motions to

dismiss. The trial court did consider Tucker’s motions. As explained above, the motions were

frivolous. The trial court did not err by denying these motions.


                                                 11
No. 53014-7-II


       The arguments in Tucker’s SAG do not merit reversal.

                                         CONCLUSION

       We affirm Tucker’s conviction and the trial court’s denial of DOSA, but remand to the trial

court to strike collection costs and nonrestitution interest from Tucker’s judgment and sentence.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Glasgow, J.
 We concur:



 Maxa, P.J.




 Cruser, J.




                                                12